DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/2022 has been entered.

Claims 1, 10, 11, 13 and 14 are amendedClaims 1-20 are pending 

Response to Arguments

1.) Applicant’s amendment to claims 1, 10, 11, 13 and 14 filed on 6/3/2022 regarding “wherein the location identifier includes a location within the information that the extracted portion was extracted from and a single area size value of the extracted portion” necessitated the new ground(s) of rejection presented in this Office action. Therefore, Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 10, and 14 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Lines 4-7 of the claims recite “identifying a portion for redaction…extracting the portion from the information to provide redacted information and an extracted portion.” It is unclear if the extracted portion is different from extracting the portion. Therefore, claims 2-9 and 15-20 are rejected due to their dependence on rejected independent claims.

Claims 1, 10, 11, 13, and 14 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Lines 13 and 14 recite “extracted portions” and “location identifiers”. However, the claim fails to identify the plurality of location identifiers or extracted identifiers. Therefore, claims 2-9, 12 and 15-20 are rejected due to their dependence on rejected independent claims.

Claim 1, 10, 14 recites the limitation “the location identifiers” in line 14. There is insufficient antecedent basis for this limitation in the claim. Therefore, claims 2-9 and 15-20 are rejected due to their dependence on rejected independent claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.) Claims 1, 8, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080012873, Nishiwaki in view of US 20170124347, Kamata 
 	In regards to claim 1, Nishiwaki teaches a method of providing information for display, from a portable electronic device, the method comprising:  	displaying information on a display of the portable electronic device (see US 20080012873, Nishiwaki, para. 0020, where a display control configured to display an image on a screen); 	identifying a portion for redacting from the information displayed on the display of the portable electronic device(see US 20080012873, Nishiwaki, para. 0122 and fig. 8, steps S31-S33, where the character area image extraction unit detects character information[i.e. area ID, area size, starting point] included in an image that is to be extracted);  	extracting the portion from the information to provide redacted information and an extracted portion(see US 20080012873, Nishiwaki, para. 0011, where an image capturing apparatus includes an extracting means for extracting a character area and a hiding means for hiding for making the character area image unrecognizable[i.e. redacted]); 	storing the redacted information(see US 20080012873, Nishiwaki, fig. 8, where the extracted information[S32] is stored[S33]); 	sending the redacted information and sending the file including extracted portions associated with the location identifiers(see US 20080012873, Nishiwaki, para. 0089, where the image compressed file[fig. 11B], containing the character area data[fig. 12] comprising the converted character area image data[i.e. extracted portion] and other redacted information, is read[i.e. sent to] by a memory card interface); 	Nishiwaki does not teach wherein the location identifier includes a location within the information that the extracted portion was extracted from and a single area size value of the extracted portion; 	 	protecting and storing the extracted portion together with a location identifier in a file that is separate from the redacted information 	However, Kamata teaches wherein the location identifier includes a location within the information that the extracted portion was extracted from and a single area size value of the extracted portion(see US 20170124347, Kamata, para. 0061 and 0073, where area designation information includes an area from which information is extracted, wherein the area designation information contains records that each contain information specifying an area size[e.g. single area size] and an origin[i.e. location information] associated with a document identifier); 	 	protecting and storing the extracted portion together with a location identifier in a file that is separate from the redacted information(see US 20170124347, Kamata, fig. 6, para. 0060, 0066, items 326 and 322, where the area designation information[326] stores the areas where the information is to be redacted and the proper noun extractor, separate from the area designation information, contains information extracted from the document that may be stored is a dictionary). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Nishiwaki with the teaching of Kamata because a user would have been motivated to enhance information security, taught by Nishiwaki, by enabling document information to be protected by deleting confidential information obtained from a query result(Kamata, para. 0007) 
 	In regards to claim 8, the combination of Nishiwaki and Kamata teach the method according to claim 1, comprising receiving, at the portable electronic device, a command to show redacted portions and, in response, displaying the information in un-redacted form prior to extracting the portion(see US 20080012873, Nishiwaki, para. 0052, 0122 and fig. 8, steps S31-S32, where the character area image extraction unit detects character information included in an image that is to be extracted in response to an image capturing program[i.e. instruction] request). 		 	In regards to claim 10, Nishiwaki teaches a non-transitory computer-readable medium having computer-readable code stored thereon, the computer-readable code executable by at least one processor of a portable electronic device to: display information on a display of the portable electronic device(see US 20080012873, Nishiwaki, para. 0020, where a display control configured to display an image on a screen); 	identify a portion for redacting from the information displayed on the display of the portable electronic device (see US 20080012873, Nishiwaki, para. 0122 and fig. 8, steps S31-S33, where the character area image extraction unit detects character information[i.e. area ID, area size, starting point] included in an image that is to be extracted);extract the portion from the information to provide redacted information and an extracted portion(see US 20080012873, Nishiwaki, para. 0011, where an image capturing apparatus includes an extracting means for extracting a character area and a hiding means for hiding for making the character area image unrecognizable[i.e. redacted]);store the redacted information(see US 20080012873, Nishiwaki, fig. 8, where the extracted information[S32] is stored[S33]); 	send the redacted information and sending the file including extracted portions and the location identifiers(see US 20080012873, Nishiwaki, para. 0089, where the image compressed file[fig. 11B], containing the character area data[fig. 12] comprising the converted character area image data[i.e. extracted portion] and other redacted information, is read[i.e. sent to] by a memory card interface); 	Nishiwaki does not teach wherein the location identifier includes a location within the information that the extracted portion was extracted from and a single area size value of the extracted portion;  	protect and store the extracted portion together with a location identifier in a file that is separate from the redacted information 	However, Kamata teaches wherein the location identifier includes a location within the information that the extracted portion was extracted from and a single area size value of the extracted portion(see US 20170124347, Kamata, para. 0061 and 0073, where area designation information includes an area from which information is extracted, wherein the area designation information contains records that each contain information specifying an area size[e.g. single area size] and an origin[i.e. location information] associated with a document identifier);  	protect and store the extracted portion together with a location identifier in a file that is separate from the redacted information(see US 20170124347, Kamata, fig. 6, para. 0060, 0066, items 326 and 322, where the area designation information[326] stores the areas where the information is to be redacted and the proper noun extractor, separate from the area designation information, contains information extracted from the document that may be stored is a dictionary). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Nishiwaki with the teaching of Kamata because a user would have been motivated to enhance information security, taught by Nishiwaki, by enabling document information to be protected by deleting confidential information obtained from a query result(Kamata, para. 0007) 	In regards to claim 14, Nishiwaki teaches a portable electronic device comprising: a display for displaying information(see US 20080012873, Nishiwaki, para. 0020, where a display control configured to display an image on a screen); an input device(see US 20080012873, Nishiwaki, fig. 1, camera input device); 	a processor operably coupled to the input device for receiving input therefrom and coupled to the display to: 	identify a portion for redacting from the information displayed on the display of the portable electronic device(see US 20080012873, Nishiwaki, para. 0122 and fig. 8, steps S31-S33, where the character area image extraction unit detects character information[i.e. area ID, area size, starting point] included in an image that is to be extracted);	extract the portion from the information to provide redacted information and an extracted portion(see US 20080012873, Nishiwaki, para. 0011, where an image capturing apparatus includes an extracting means for extracting a character area and a hiding means for hiding for making the character area image unrecognizable[i.e. redacted]); 	store the redacted information(see US 20080012873, Nishiwaki, fig. 8, where the extracted information[S32] is stored[S33]); 	send the redacted information and sending the file including extracted portions associated with the location identifiers(see US 20080012873, Nishiwaki, para. 0089, where the image compressed file[fig. 11B], containing the character area data[fig. 12] comprising the converted character area image data[i.e. extracted portion] and other redacted information, is read[i.e. sent to] by a memory card interface); 	Nishiwaki does not teach wherein the location identifier includes a location within the information that the extracted portion was extracted from and a single area size value of the extracted portion; 	 	protect and store the extracted portion in together with a location identifier in a file that is separate from the redacted information 	However, Kamata teaches wherein the location identifier includes a location within the information that the extracted portion was extracted from and a single area size value of the extracted portion(see US 20170124347, Kamata, para. 0061 and 0073, where area designation information includes an area from which information is extracted, wherein the area designation information contains records that each contain information specifying an area size[e.g. single area size] and an origin[i.e. location information] associated with a document identifier); 	 	protect and store the extracted portion in together with a location identifier in a file that is separate from the redacted information(see US 20170124347, Kamata, fig. 6, para. 0060, 0066, items 326 and 322, where the area designation information[326] stores the areas where the information is to be redacted and the proper noun extractor, separate from the area designation information, contains information extracted from the document that may be stored is a dictionary). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Nishiwaki with the teaching of Kamata because a user would have been motivated to enhance information security, taught by Nishiwaki, by enabling document information to be protected by deleting confidential information obtained from a query result(Kamata, para. 0007). 2.) Claims 4-7, 9, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080012873, Nishiwaki in view of US 20170124347, Kamata and further in view of US 20090254572, Redlich
In regards to claim 4, Nishiwaki teaches the method according to claim 1. Nishiwaki does not teach wherein the extracted portion is associated with a first passphrase or key for unlocking or decrypting 	However, Redlich teaches wherein the extracted portion is associated with a first passphrase or key for unlocking or decrypting (see US 20090254572, Redlich, fig. D-9, steps 518, 520, and 522, where a document or object is retrieved, a key is retrieved, and a decryption is performed). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Nishiwaki with the teaching of Redlich because a user would have been motivated to enhance document security, taught by Nishiwaki, by enabling document information to be protected by providing security designated area for storing confidential information(Redlich, para. 0002).
 	In regards to claim 5, the combination of Nishiwaki and Redlich teach the method according to claim 4, wherein protecting and storing comprises protecting and storing the extracted portion along with a previously extracted portion stored in the file (see US 20170124347, Kamata, fig. 6, para. 0060, where the proper noun extractor may store extracted information in a dictionary). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Nishiwaki with the teaching of Redlich because a user would have been motivated to enhance document security, taught by Nishiwaki, by enabling document information to be protected by providing security designated area for storing confidential information(Redlich, para. 0002).
 	In regards to claim 6, the combination of Nishiwaki and Redlich teach the method according to claim 5, wherein the previously extracted portion is associated with a second passphrase or key that differs from the first passphrase or key(see US 20090254572, Redlich, para. 2900, where a plurality of decryption keys are stored). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Nishiwaki with the teaching of Redlich because a user would have been motivated to enhance document security, taught by Nishiwaki, by enabling document information to be protected by providing security designated area for storing confidential information(Redlich, para. 0002).
 	In regards to claim 7, the combination of Nishiwaki and Redlich teach the method according to claim 6, wherein the extracted portion is associated with a first format and the previously extracted portion is associated with a second format for identifying an extraction source or time period(see US 20090254572, Redlich, para. 2829, where data may be processed in a plurality of formats). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Nishiwaki with the teaching of Redlich because a user would have been motivated to enhance document security, taught by Nishiwaki, by enabling document information to be protected by providing security designated area for storing confidential information(Redlich, para. 0002).
	In regards to claim 9, Nishiwaki teaches the method according to claim 8.  Nishiwaki does not teach comprising, storing an image of the information in the un-redacted form in response to receipt of a command to store the image. 	However, Redlich teaches comprising, storing an image of the information in the un-redacted form in response to receipt of a command to store the image (see US 20090254572, Redlich, para. 3157, where the original document[i.e. un-redacted] is stored in data storage). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Nishiwaki with the teaching of Redlich because a user would have been motivated to enhance document security, taught by Nishiwaki, by enabling document information to be protected by providing security designated area for storing confidential information(Redlich, para. 0002). 	In regards to claim 17, Nishiwaki teaches the portable electronic device according to claim 14. Nishiwaki does not teach wherein the extracted portion is associated with a first passphrase or key for unlocking or decrypting 	However, Redlich teaches wherein the extracted portion is associated with a first passphrase or key for unlocking or decrypting(see US 20090254572, Redlich, fig. D-9, steps 518, 520, and 522, where a document or object is retrieved, a key is retrieved, and a decryption is performed). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Nishiwaki with the teaching of Redlich because a user would have been motivated to enhance document security, taught by Nishiwaki, by enabling document information to be protected by providing security designated area for storing confidential information(Redlich, para. 0002).
 	In regards to claim 18, the combination of Nishiwaki and Redlich teach the portable electronic device according to claim 17, wherein the processor is configured to lock or encrypt the extracted portion(see US 20090254572, Redlich, fig. D-9, steps 510, 512, 514, where a filtered source document is encrypted) and to store the extracted portion along with previously extracted portions in the file(see US 20090254572, Redlich, para. 2959, where the redacted file and recovery file are stored). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Nishiwaki with the teaching of Redlich because a user would have been motivated to enhance document security, taught by Nishiwaki, by enabling document information to be protected by providing security designated area for storing confidential information(Redlich, para. 0002).
 	In regards to claim 19, the combination of Nishiwaki and Redlich teach the portable electronic device according to claim 18, wherein the previously extracted portions are associated with a second passphrase or key that differs from the first passphrase or key(see US 20090254572, Redlich, para. 2900, where a plurality of decryption keys are stored). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Nishiwaki with the teaching of Redlich because a user would have been motivated to enhance document security, taught by Nishiwaki, by enabling document information to be protected by providing security designated area for storing confidential information(Redlich, para. 0002).
 	In regards to claim 20, the combination of Nishiwaki and Redlich teach the portable electronic device according to claim 19, wherein the processor is configured to associate the extracted portion with a first format and the previously extracted portions are associated with a second format for identifying an extraction source or time period(see US 20090254572, Redlich, para. 2829, where data may be processed in a plurality of formats). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Nishiwaki with the teaching of Redlich because a user would have been motivated to enhance document security, taught by Nishiwaki, by enabling document information to be protected by providing security designated area for storing confidential information(Redlich, para. 0002).

3.) Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090254572, Redlich in view of US 20170124347, Kamata
In regards to claim 11, Redlich teaches a method of displaying information on a portable electronic device, the method comprising: 	receiving, at the portable electronic device, redacted information (see US 20090254572, Redlich, para. 2160 and 3193, where a user on a portable device may be configured to receive redacted information); 	inserting the first extracted portions into the redacted information utilizing the location identifiers to provide un-redacted information(see US 20090254572, Redlich,para. 0605 or 0849, where the recovery file[i.e. un-redaction] for a redacted file includes inserted starting and ending location information[i.e. location identifiers]);in response to receipt of a first passphrase or key associated with the first extracted portions, unlocking or decrypting the first extracted portions (see US 20090254572, Redlich, fig. D-9, steps 518, 520, and 522, where a document or object is retrieved, a key is retrieved, and a decryption is performed); 	Redlich does not teach receiving, at the portable electronic device, a file that is separate from the redacted information and that includes first extracted portions stored together with respective location identifiers, wherein each location identifier includes a location within the information that the associated extracted portion was extracted from and a single area size value of the extracted portion, the first extracted portions being protected 	However, Kamata teaches receiving, at the portable electronic device, a file that is separate from the redacted information and that includes first extracted portions stored together with respective location identifiers(see US 20170124347, Kamata, fig. 6, para. 0060, 0066, items 326 and 322, where the area designation information[326] stores the areas where the information is to be redacted and the proper noun extractor, separate from the area designation information, contains information extracted from the document that may be stored is a dictionary), wherein each location identifier includes a location within the information that the associated extracted portion was extracted from and a single area size value of the extracted portion, the first extracted portions being protected (see US 20170124347, Kamata, para. 0061 and 0073, where area designation information includes an area from which information is extracted, wherein the area designation information contains records that each contain information specifying an area size[e.g. single area size] and an origin[i.e. location information] associated with a document identifier) 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Redlichwith the teaching of Kamata because a user would have been motivated to enhance information security, taught by Redlich, by enabling document information to be protected by deleting confidential information obtained from a query result(Kamata, para. 0007).
 	In regards to claim 12, the combination of Redlich and Kamata teach the method according to claim 11, wherein the file including the first extracted portions also includes second extracted portions stored in association with second respective location identifiers(see US 20090254572, Redlich, para. 2959, where the recovery file contains mapping information[i.e. location information] for recovery of the original source document and wherein the recovery file is stored), the second extracted portions being protected, the method further comprising, in response to receipt of a second passphrase or key associated with the second extracted portions, unlocking or decrypting the second extracted portions(see US 20090254572, Redlich, fig. D-9, steps 518, 520, and 522, where a document or object is retrieved, a key is retrieved, and a decryption is performed), and inserting the second extracted portions into the redacted information utilizing the second respective location identifiers to provide un-redacted information(see US 20090254572, Redlich, para. 2952, where a document may be reconstructed[i.e. un-redacted] by merging extracted data with the remainder data by using the placeholders in the remainder data to locate and insert the extracted data). 	.
 	In regards to claim 13, Redlich teaches a non-transitory computer-readable medium having computer-readable code stored thereon, the computer-readable code executable by at least one processor of a portable electronic device to: receive, at the portable electronic device, redacted information(see US 20090254572, Redlich, para. 2160 and 3193, where a user on a portable device may be configured to receive redacted information); 	and insert the first extracted portions into the redacted information utilizing the location identifiers to provide un-redacted information (see US 20090254572, Redlich,para. 0605 or 0849, where the recovery file[i.e. un-redaction] for a redacted file includes inserted starting and ending location information[i.e. location identifiers]); 	in response to receipt of a first passphrase or kev associated with the first extracted portions, unlock or decrypt the first extracted portions (see US 20090254572, Redlich, fig. D-9, steps 518, 520, and 522, where a document or object is retrieved, a key is retrieved, and a decryption is performed); 	Redlich does not teach receive, at the portable electronic device, a file that is separate from the redacted information and that includes first extracted portions stored together with respective location identifiers, wherein each location identifier includes a location within the information that the associated extracted portion was extracted from and a single area size value of the extracted portion, the first extracted portions being protected; 	However, Kamata teaches receive, at the portable electronic device, a file that is separate from the redacted information and that includes first extracted portions stored together with respective location identifiers(see US 20170124347, Kamata, fig. 6, para. 0060, 0066, items 326 and 322, where the area designation information[326] stores the areas where the information is to be redacted and the proper noun extractor, separate from the area designation information, contains information extracted from the document that may be stored is a dictionary), wherein each location identifier includes a location within the information that the associated extracted portion was extracted from and a single area size value of the extracted portion, the first extracted portions being protected(see US 20170124347, Kamata, para. 0061 and 0073, where area designation information includes an area from which information is extracted, wherein the area designation information contains records that each contain information specifying an area size[e.g. single area size] and an origin[i.e. location information] associated with a document identifier) 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Redlich with the teaching of Kamata because a user would have been motivated to enhance information security, taught by Redlich, by enabling document information to be protected by deleting confidential information obtained from a query result(Kamata, para. 0007).
4.) Claims 2, 3, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080012873, Nishiwaki in view of US 20170124347, Kamata and further in view of US 20170220813, Mullins
In regards to claim 2, the combination of Nishiwaki and Kamata teach the method of claim 1, comprising:  	determining the location identifier of the portion within the information prior to protecting and storing the extracted portion in association with the location(see US 20080012873, Nishiwaki, para. 0011 and 0013, where an image capture apparatus captures an area of a subject image, wherein the area information includes a starting point[i.e. location]); and 	the combination of Nishiwaki and Kamata do not teach in response to receipt of a zoom command prior to identifying the portion, displaying an area of the information at a greater magnification; 	wherein identifying the portion for redacting comprises identifying from the area of the information displayed at a greater magnification on the display of the portable electronic device; 	However, Mullins teaches in response to receipt of a zoom command prior to identifying the portion, displaying an area of the information at a greater magnification (see US 20170220813, Mullins, para. 0025, where a redaction may be displayed in various different granularities based on a zoom level); 	wherein identifying the portion for redacting comprises identifying from the area of the information displayed at a greater magnification on the display of the portable electronic device(see US 20170220813, Mullins, para. 0025, where a redaction criteria established for a document portion at various different granularities is based on a zoom level[i.e. magnification]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Nishiwaki and Kamata with the teaching of Mullins because a user would have been motivated to enhance resolution control of the redaction process, taught by Nishiwaki by use of a controller, taught by Mullins, in order to apply redaction controls for any level of character-by-character granularity(see Mullins, para. 0033)
 	In regards to claim 3, the combination of Nishiwaki, Kamata and Mullins teach the method according to claim 2, wherein determining the location identifier of the portion within the information comprises utilizing a determined location of the area within the information and a determined location of the portion for redacting within the area(see US 20080012873, Nishiwaki, para. 0011 and 0013, where an image capture apparatus captures an area of a subject image, wherein the area information includes a starting point[i.e. location] and information indicating sizes in the vertical and horizontal directions).
 	In regards to claim 15, the combination of Nishiwaki and Kamata teach the portable electronic device of claim 14, wherein the processor is configured to: 	determine the location identifier of the portion within the information prior to protecting and storing the extracted portion in association with the location(see US 20080012873, Nishiwaki, para. 0011 and 0013, where an image capture apparatus captures an area of a subject image, wherein the area information includes a starting point[i.e. location]); and 	the combination of Nishiwaki and Kamata teach do not teach in response to receipt of a zoom command prior to identifying the portion, display an area of the information at a greater magnification; 	wherein the portion for redacting is identified from the area of the information displayed at a greater magnification on the display of the portable electronic device; 	However, Mullins teaches in response to receipt of a zoom command prior to identifying the portion, display an area of the information at a greater magnification(see US 20170220813, Mullins, para. 0025, where a redaction may be displayed in various different granularities based on a zoom level); 	wherein the portion for redacting is identified from the area of the information displayed at a greater magnification on the display of the portable electronic device (see US 20170220813, Mullins, para. 0025, where a redaction criteria established for a document portion at various different granularities is based on a zoom level[i.e. magnification]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Nishiwaki and Kamata with the teaching of Mullins because a user would have been motivated to enhance resolution control of the redaction process, taught by Nishiwaki by use of a controller, taught by Mullins, in order to apply redaction controls for any level of character-by-character granularity(see Mullins, para. 0033)
 	In regard to claim 16, the combination of Nishiwaki, Kamata and Mullins teach the portable electronic device according to claim 15, wherein the location identifier of the portion within the information is determined utilizing a determined location of the area within the information and a determined location of the portion for redacting within the area(see US 20080012873, Nishiwaki, para. 0011 and 0013, where an image capture apparatus captures an area of a subject image, wherein the area information includes a starting point[i.e. location] and information indicating sizes in the vertical and horizontal directions).
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GREGORY A LANE/      Examiner, Art Unit 2438                                                                                                                                                                                                  



/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438